Van Wyck,'J.
There is testimony from which it can he fairly inferred that plaintiff was in a buggy with one Hart, going along Classon avenue in a southerly direction towards Putnam avenue, through which defendant’s cars run; that, as they reached Putnam avenue, they looked up. and down that avenue and saw no'car, and that as their horse stepped on the northerly or down track they saw a car about seventy-jive feet away; that the horse Avas urged across, and the car struck the hind Avheel of the buggy, tipping plaintiff out, and going some forty feet further before it stopped, though the car could have been stopped, if going at the speed defendant claims it was, in about five feet.
The right of way of plaintiff and defendant was equal at the intersection of these two streets. Each had to cross the line of passage of the other to enable them to proceed on their journey. Each should have used reasonable care in the exercise of such right, so as not to have interfered with the right of the other/ Whether they did or did not use such reasonable care to avoid such interference Avitli or injury to one another was properly submitted to the jury, and we see no cause for disturbing the decision of the jury, that defendant was negligent and the plaintiff free therefrom. Buhrens v. Dry Dock, etc., R. R. Co., 25 N. Y. St. Repr. 191; 125 N. Y. 702; O’Neil v. Same, 129 id. 125.
There is medical testimony which sIioavs that plaintiff’s injuries from this accident are of a most serious character, viz., a permanent paralysis of the large muscle that caps the shoulder, impairing the lifting power of the arm, and also a permanent curvature of the spfiie. For such injuries we think the jury was fully, justified in giving a verdict of :$4,000.
Judgment and order must be affirmed, Avith costs.
Clement, Oh. J., concurs.
Judgment and order affirmed, with costs